Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 1 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 2 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 3 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 4 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 5 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 6 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 7 of 8
Case 18-35418   Doc 11   Filed 12/26/18 Entered 12/26/18 11:58:18   Desc Main
                           Document     Page 8 of 8
